Citation Nr: 0840294	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to May 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for chronic obstructive pulmonary disease (COPD).  
The Board notes that during the course of the appeal, the 
veteran's claims file was temporarily brokered to the 
Cleveland, Ohio Regional Office.  Thereafter, the case was 
returned to the St. Petersburg, Florida, VARO.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between COPD and service is 
not of record.  





CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran testified during the July 2007 hearing that 
exposure to exhaust fumes from jets and ships during his 
military service caused his COPD.  He explained that he went 
to sick call twice for coughing problems, a throat infection, 
and "things" regarding his lungs.  The veteran contends 
that by the time he was discharged from service, he had a 
lung condition, and the current diagnosis of COPD is 
attributable to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for COPD.  In fact, the veteran's 
service treatment records contain no complaints, treatment, 
or diagnosis of COPD.  Service treatment records do reflect 
treatment for a sore throat, cold, and a productive cough.  
In April 1975, the veteran was seen at sick call for 
complaints of a productive cough and returned to sick call in 
October 1975 for a cold and sore throat.  The October 1975 
sick call report specifically notes that the veteran's lungs 
were within normal limits when examined.  Upon discharge, 
there were no noted abnormalities associated with the 
veteran's lungs and chest during the May 1976 discharge 
examination, and the veteran denied having or had asthma, 
shortness of breath, and pain or pressure in chest on his May 
1976 report of medical history. 

Post service treatment records reflect complaints and 
treatment for COPD.  In April 1998, the veteran underwent a 
pulmonary function test.  Testing revealed mild obstructive 
ventilatory impairment.  Thereafter, in May 1998, VA 
outpatient treatment records list COPD under the veteran's 
past medical history.  It was also noted that the veteran has 
smoked cigarettes since the age sixteen and has received 
treatment for nicotine dependence.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran's in-service coughs, 
colds, and sore throat resulted in a chronic disability.  As 
previously noted, although the veteran received treatment in 
1975, clinical evaluation of the veteran's nose, sinuses, 
mouth and throat, and lungs were normal, and no complaints or 
adverse findings were noted.  Based upon the evidence in the 
claims file, the first time the veteran's COPD is shown is in 
May 1998, which is many years following the veteran's 
discharge from service.  Thus, the evidence weighs against 
the claim in this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his COPD has existed since his 
military service.  The veteran is competent to state that he 
was exposed to jet and ship exhaust fumes during his active 
service.  Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard. Again, the record establishes that there is 
no objective medical evidence of record of a permanent 
disability caused by an in-service episode or event during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service treatment 
records and the absence of post service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In December 2004, the veteran was afforded a VA examination 
for his COPD.  The veteran reported to the examiner that he 
was consistently surrounded by jet exhaust fumes five to six 
days a week for approximately twelve hours a day during his 
military service.  He complained of a daily cough, white 
sputum, wheezing, and incapacitation during his pulmonary 
symptom exacerbation.  The veteran also gave a history of 
smoking one pack of cigarettes per day for the last fifteen 
to twenty years.  Upon physical examination of the veteran, 
the examiner diagnosed the veteran with severe COPD.  He 
opined that it was "as likely as not" that the current 
diagnosis is related to the exposure to jet exhaust fumes 
during military service and due to the veteran's long tobacco 
use.  

The veteran underwent a second VA examination in July 2008.  
After review of the claims file and physical examination of 
the veteran, the examiner diagnosed the veteran with "COPD 
secondary to smoking [history]."  She opined that the 
veteran's current lung condition is "less likely as not . . 
. caused by or a result of . . . his service and or treatment 
in the service."  The examiner explained that the veteran's 
smoking history has caused the veteran's current lung disease 
and not his exposure to exhaust fumes during his military 
service.  

The Board finds that the VA examiner's December 2004 medical 
opinion is of little probative value.  It was provided in an 
equivocal manner, stating that the veteran's current COPD was 
related to his exposure to jet fumes in service and due to 
his long history of tobacco use.  The Court has repeatedly 
held that equivocal opinions indicating, for all intents and 
purposes, that a condition might or may be related to service 
is equally tantamount to saying it might or may not be 
related to service and therefore insufficient to grant 
service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  The 
Board also finds this opinion to be very speculative in 
nature, and thus not of sufficient probative value to be 
determinative of the issue of nexus or etiology.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

On the other hand, the July 2008 VA physician rendered an 
objective opinion after reviewing the veteran's claims file 
and medical history.  This report confirms the 2008 VA 
examiner's opinion and is of great independent probative 
value as well.  An opinion offered by a physician based on a 
review of all evidence on file is considered to be an 
important factor in reaching an informed opinion.  Owens v. 
Brown, 7 Vet. App. 429 (1995).  In this case, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his COPD.  As such, service 
connection for COPD must be denied.

Although the veteran has asserted that he believes that his 
COPD is attributable to his military service, he has not been 
shown to have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his appellate 
assertions, which are inconsistent with the competent and 
credible evidence of record, are of little or no probative 
value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
COPD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  In 
the July 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
August 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, private 
treatment records, and the veteran was provided VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


